Citation Nr: 9935117	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a left 
shoulder injury.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972, and from October 1973 to December 1990 when he 
retired after 20 years total service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the issues as not well grounded.

The Board notes that the March 1997 rating decision also 
denied the veteran's claim of service connection for contact 
dermatitis.  However, the veteran made no reference to this 
issue in either his Notice of Disagreement or Substantive 
Appeal.  Accordingly, the contact dermatitis claim is not 
before the Board.  See 38 C.F.R. 
§§  20.200-20.202 (1999).


FINDINGS OF FACT

1.  Although there is some evidence of bilateral hearing 
loss, the most recent medical examination shows that the 
veteran does not have a current hearing loss disability 
pursuant to VA regulation.

2.  The veteran was diagnosed with subjective tinnitus on a 
February 1997 VA examination for audio ear disease.

3.  The veteran has asserted that he first noted tinnitus 
during his active service, and has had continuity of 
symptomatology since that time.

4.  The service medical records show that the veteran was 
treated for a left knee injury in September 1982, and he has 
indicated continuity of symptomatology since that period. 

5.  On a January 1997 VA examination of the joints, the 
veteran was diagnosed with left knee pain consistent with 
internal derangement, probable medial meniscus tear; and left 
knee mild patellofemoral syndrome.  However, no competent 
medical opinion is on file which relates the veteran's 
current left knee problems to his period of active duty.

6.  The service medical records show that the veteran was 
treated for a left shoulder injury in September 1989, and he 
has indicated continuity of symptomatology.

7.  On a January 1997 VA examination of the joints, the 
veteran was diagnosed with left shoulder posterior myofascial 
pain with normal age-appropriate examination of the shoulder.  
However, no competent medical opinion is on file which 
relates the veteran's current left shoulder problems to his 
period of active duty.

8.  The veteran was diagnosed with sinusitis during his 
active service.  

9.  A February 1997 VA examination of the nose and sinuses 
indicated that it was possible that the veteran may have a 
chronic sinus disorder.  However, it was also indicated that 
additional testing was necessary to determine whether the 
veteran had acute as opposed to chronic sinusitis.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1999).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

3.  The claim of entitlement to service connection for 
residuals of a left knee injury is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
residuals of a left shoulder injury is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
sinusitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Hearing Loss

Background.  The veteran's ears were clinically evaluated as 
normal on service examinations conducted in February 1970, 
November 1972, September 1973, April 1978, January 1982, 
November 1982, January 1984, April 1984, January 1985, March 
1986, May 1987, and May 1990.  

Audiological evaluation conducted as part of the February 
1970 service examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
5
5
--
15
LEFT
15
10
10
--
5

On the November 1972 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
35
30
30
--
35
40
LEFT
30
30
30
--
30
35


On the September 1973 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
15
15
--
15

On the April 1978 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
10
LEFT
10
10
10
--
15

An audiological evaluation conducted in October 1980 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
5
10
5
30
LEFT
20
5
10
15
10
25

On the January 1982 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
0
5
0
20
LEFT
5
0
0
10
10
20

A June 1982 audiological evaluation is also on file, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
5
15
5
15
LEFT
5
0
5
15
15
15

On the November 1982 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
0
5
LEFT
0
0
0
10
10
10

On the January 1984 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
30
35
10
25
LEFT
10
5
5
15
15
20

On the April 1984 service examination, audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
10
10
15
10
20
LEFT
10
0
5
15
15
20

On the January 1985 examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
10
10
15
10
20
LEFT
0
5
0
15
10
25

On the March 1986 service examination, examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
5
5
15
LEFT
0
0
0
5
10
20

It is noted that the service medical records also show that 
an audiological evaluation was conducted in April 1986, with 
the exact same results as the one conducted for the March 
1986 service examination.

On the May 1987 service examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
5
5
5
0
20
LEFT
0
5
0
15
0
15

On the May 1990 service examination, audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
5
5
10
20
LEFT
5
10
0
15
15
25

Additionally, on Reports of Medical History dated in February 
1970, September 1973, January 1982, November 1982, January 
1984, April 1984, January 1985, April 1986, May 1987, and May 
1990, the veteran reported that he had never experienced 
hearing loss.  The service medical records show treatment for 
complaints of right ear pain once in 1981, and again in 
January 1982, and June 1983.  However, these records do not 
show treatment for or diagnosis of hearing loss during the 
veteran's periods of active duty.  

The veteran's claim of entitlement to service connection for 
hearing loss, among other things, was received by the RO in 
December 1996.  At that time, the veteran indicated that his 
hearing loss began in 1976.

The veteran subsequently underwent various VA medical 
examinations in January and February 1997.  These 
examinations included an audiological evaluation and an 
examination for audio-ear disease, both of which were 
conducted in February 1997.

At the VA audiological evaluation, it was noted that the 
veteran spent 14 years as a member of a military band, and 6 
years as a helicopter pilot, with noise exposure from the 
latter.  The audiological evaluation, itself, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
5
15
30
15
LEFT
10
20
10
25
30
21

Speech recognition scores were 100 percent for the right ear, 
and 96 percent for the left ear.  Based on the foregoing, the 
examiner stated that the veteran's hearing for pure tones and 
speech recognition were within normal limits.

Similarly, the VA audio-ear disease examiner commented that 
the veteran's audiogram showed hearing for pure tones and 
speech recognition to be within normal limits.  No other 
pertinent findings were made regarding the veteran's hearing 
loss claim.  

In a March 1997 rating decision, the RO denied service 
connection for hearing loss, among other things, as not well 
grounded.  The RO found that the veteran's hearing was shown 
to be within normal limits under VA criteria on all service 
and VA audio tests.  Although it was acknowledged that the 
veteran may have been exposed to acoustic trauma in service, 
the service medical records showed no evidence of complaints 
of tinnitus and hearing loss.  Therefore, the RO concluded 
that in the absence of evidence of chronic disability from 
service, the claim was not well grounded.

The veteran appealed the March 1997 rating decision to the 
Board.  In his March 1998 Substantive Appeal, the veteran 
reported that he always had exceptional hearing.  However, he 
asserted that even with all the safety precautions taken to 
prevent hearing damage and hearing loss, many pilots had 
hearing damage and that his records showed a loss in several 
ranges over a period of time.  

Legal Criteria.  In addition to the rules of service 
connection cited above, service connection may also be 
established for certain diseases that were initially 
manifested, generally to a compensable degree of 10 percent 
or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 
C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes 
organic diseases of the nervous system such as sensorineural 
hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
hearing loss is not well grounded.  The Board notes that the 
veteran's account of acoustic trauma during service is 
credible.  The Board also notes that the November 1972 
service examination showed that the veteran had a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  However, none 
of the subsequent service examinations shows that the veteran 
has a hearing loss disability pursuant to VA examinations.  
Granted, there was evidence of some degree of left ear 
hearing loss on service examinations conducted in January 
1985 and May 1990, some degree of right ear hearing loss on 
the January 1984 service examination, and some degree of 
bilateral hearing loss on the October 1980 audiological 
evaluation.  Hensley at 157.  Nevertheless, the veteran is 
not shown to have a current hearing loss disability pursuant 
to 38 C.F.R. § 3.385 on the VA audiological evaluation 
conducted in February 1997.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As both the Caluza and Savage tests for well groundedness 
require medical evidence of a current disability, the Board 
finds that the veteran's claim is not well grounded and must 
be denied.  As the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Tinnitus

Background.  The service medical records show no complaints 
of tinnitus during the veteran's periods of active duty.  The 
veteran's claim of entitlement to service connection for 
tinnitus was received by the RO in December 1996.  At that 
time, the veteran indicated that his tinnitus began in 1983.

At a VA audiological evaluation in February 1997, it was 
noted that the veteran spent 14 years as a member of a 
military band, and 6 years as a helicopter pilot, with noise 
exposure from the latter.  The veteran reportedly described 
his tinnitus as being in the left ear only, periodic, and 
resembling a high-pitched noise.  He reportedly first noticed 
the tinnitus while in flight school.  Following the 
audiological evaluation of the veteran, the examiner found 
that the veteran's hearing for pure tones and speech 
recognition was within normal limits.  Also, the examiner 
stated that he was unable to relate the veteran's reported 
tinnitus, which he matched at 6,000 to 8,000 Hertz, to any 
hearing loss within the examined range, 500 to 4,000 Hertz, 
either right or left.  

At the VA audio-ear disease examination, the veteran reported 
that he had subjective tinnitus in both ears that was worse 
when he was around high pitched noises.  He also reported 
that this had been occurring since the time he was in the 
military and had had noise exposure as a helicopter pilot.  
Moreover, the veteran reported that his tinnitus was mostly 
in the left ear, that it was periodic, and that he first 
noticed it when he was flying.  It was noted that the veteran 
had been working as a helicopter pilot since his retirement 
from active service.  Following examination of the veteran, 
the examiner diagnosed subjective tinnitus. 

In a March 1997 rating decision, the RO denied the veteran's 
claim of service connection for tinnitus as not well 
grounded.  The RO noted that the service medical records were 
negative for complaints of tinnitus and that there was no 
evidence of head trauma or concussion during service.  It was 
also noted that on VA examination the veteran gave a history 
of being a helicopter pilot for 6 years.  However, the RO 
found that while the veteran stated he had periodic tinnitus 
in the left ear, he gave no specific frequency for these 
subjective symptoms.  Therefore, the RO concluded that 
although the veteran may have been exposed to acoustic trauma 
in service, the service medical records showed no evidence of 
complaints of tinnitus and hearing loss.  In the absence of 
evidence of chronic disability from service, the RO concluded 
that the claim was not well grounded.

In his May 1997 Notice of Disagreement, the veteran noted 
that he had been a helicopter pilot for 6 years, during which 
time he had prolonged exposure to noise of rotor blades and 
whining of the jet engine along with the constant high 
frequency static and "squelch" in the head sets.  He 
contended that it was only reasonable that some damage would 
occur.  In his March 1998 Substantive Appeal, the veteran 
asserted that he now had a buzzing in his ears which was due 
to his duties as a military "Bandsman," as well as a 
helicopter pilot.  Moreover, he maintained that he did not 
have any buzzing in his ears prior to service.

In an August 1998 statement, the veteran's representative 
asserted that the record was highly supportive of the 
veteran's claim of service connection for tinnitus.  For 
example, the veteran was a musician for 14 years and played 
in the brass section of the orchestra, and also served as a 
helicopter pilot prior to his retirement in 1990 which 
resulted in exposure to severe noise.  Additionally, the 
veteran reported a history of a buzzing noise in both ears 
starting in approximately 1985.  Finally, the representative 
noted that while the audiological evaluation only reported 
tinnitus in the left ear, that this was not the medical 
history provided by the veteran on his VA examination of 
February 3, 1997.  The Board notes that February 3, 1997, was 
the date of both the veteran's VA audiological evaluation and 
his VA examination for audio-ear disease.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
tinnitus is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) in view of the Court's guidelines set forth in 
Savage, supra.  Although the service medical records show no 
complaints of tinnitus, the veteran has stated that he first 
noted tinnitus during his active service and that he has 
experienced continuity of symptomatology since service.  As 
noted above, the veteran's account of what occurred during 
and since service is presumed credible for the purpose of 
determining whether the claim is well grounded.  Meyer, 
supra; King, supra.  Additionally, there is medical evidence 
demonstrating that the veteran currently suffer from 
tinnitus.  The veteran's testimony regarding in-service 
symptoms and continuity of symptoms constitutes nexus 
evidence inasmuch as tinnitus is a disability that is 
perceptible to a lay person.

A lay person is competent to provide evidence of the 
manifestations of a disability that would be perceptible to a 
lay person.  Falzone v. Brown, 8 Vet. App. 393, 403 (1997) 
(citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The 
Court has held that medical causation evidence may not be 
necessary for conditions that lend themselves to lay 
observation such as flat feet.  See Savage, supra; Layno v. 
Brown, 6 Vet. App. 465,470 (1994); Horowitz v. Brown, 5 Vet. 
App. 217, 221-222 (1993); Budnik v. Derwinski, 3 Vet. 
App. 185, 186-7 (1992).  Tinnitus is a "perception of sound 
in the absence of acoustic stimulus" and is a subjective 
experience of the patient.  Robert Berkow, M.D., THE MERCK 
MANUAL OF DIAGNOSIS AND THERAPY, 2172 (15th ed. 1987).  Since 
the disease is defined as a subjective experience of the 
patient, it is an underlying disability for which lay 
statements can provide nexus evidence.  Savage, supra.

However, the Board notes that adjudication of a veteran's 
claim of service connection does not end with the finding 
that the case is well grounded.  In determining that the 
veteran's tinnitus claim is well grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well-grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

There is no evidence on file that the veteran had tinnitus 
prior to his active service.  Further, the evidence also 
supports a finding that the veteran had noise exposure during 
service based upon his duties as a member of the military 
band and as a helicopter pilot.  Although the evidence shows 
the veteran has worked as a helicopter pilot since his 
retirement from active duty, and undoubtedly had noise 
exposure therein, this does not change the fact that the 
veteran first noted tinnitus during his active service.  No 
evidence is on file which refutes the veteran's account of 
tinnitus during service, nor his account of continuity of 
symptomatology since that time.  Resolving reasonable doubt 
in favor of the veteran, the Board finds that service 
connection for tinnitus is warranted.  See 38 C.F.R. § 3.102.


III.  Left Knee

Background.  The veteran's lower extremities were clinically 
evaluated as normal on service examinations conducted in 
February 1970, November 1972, September 1973, April 1978, 
January 1982, November 1982, January 1984, April 1984, 
January 1985, March 1986, May 1987, and May 1990.  
Furthermore, on Reports of Medical History dated in February 
1970, September 1973, January 1982, November 1982, January 
1984, April 1984, January 1985, April 1986, May 1987, and May 
1990, the veteran reported that he had never experienced 
"trick" or locked knee.  However, the service medical 
records show that the veteran sought treatment on September 
21, 1982, complaining that his left knee hurt with burning 
pain of 2 weeks duration.  Diagnostic impression was left 
knee tendinitis.  On September 29, 1982, it was noted that 
the left knee was improving.  The assessment was of resolving 
tendinitis.  The service medical records show no subsequent 
treatment for left knee problems during the remainder of the 
veteran's active service.

In the veteran's claim of entitlement to service connection 
for residuals of a left knee injury received in December 
1996, he indicated that this injury occurred in 1971.

The veteran subsequently underwent an examination of the 
joints in January 1997.  At this examination, the veteran 
reported that in approximately September 1982 he sustained a 
twisting injury to his knee while running.  Thereafter, the 
knee became painful and swollen, and subsequently convalesced 
over approximately 6 weeks to a mild, intermittent ache with 
occasional complaints of swelling and clicking, as well as 
tenderness mostly on the medial and somewhat on the lateral 
side.  He reported that he was offered arthroscopic surgery 
several times, but never felt that his symptoms were bad 
enough to justify surgery.  Additionally, he reported that 
the pain seemed to be exacerbated by activity, and was also 
somewhat worsened by cold weather.  It was stated that the 
knee was not getting worse.  It was also stated that the 
veteran did not take any significant medications, nor did he 
use any braces, etc., for any of his problems.  He described 
his problems as being essentially mild in nature and chronic, 
as well as intermittent.  

On examination of the knee, the examiner found no evidence of 
swelling, and no gross bony deformity.  The examiner also 
found the knee to be stable to varus and valgus stress.  
Additionally, it was noted that there was negative anterior 
drawer test, and negative Lachman's test.  However, there was 
a questionable McMurray test.  Also, the veteran was found to 
have some posterior and medial joint line tenderness, as well 
as some infrapatellar tenderness.  There was 1+ patellar 
crepitus.  Range of motion was from zero to 130 degrees.  
Neurologic exam showed that the veteran had a stable gait 
without evidence of a limp.

VA X-rays of the left knee were also taken in January 1997.  
These X-rays revealed that the osseous architecture and soft 
tissues were unremarkable and that no bony pathology was 
identified.  The visualized joints appeared normal.  Overall 
impression was that the X-rays of the left knee were within 
normal limits.

Based on the foregoing, the examiner's diagnoses included 
left knee pain consistent with internal derangement, probable 
medial meniscus tear; and left knee mild patellofemoral 
syndrome.  The examiner did not opine that any of these 
conditions was related to the veteran's military service, 
including in-service injury.

In a March 1997 rating decision, the RO denied service 
connection for residuals of a left knee injury as not well 
grounded.  The RO found that the service medical records 
showed treatment for an injury to the left knee diagnosed as 
tendinitis in September 1982, and that the condition resolved 
over time with no residual symptoms on discharge examination.  
After summarizing the findings of the January 1997 VA joints 
examination, the RO stated that in the absence of evidence of 
chronic disabilities from service, the claim for service 
connection was not well grounded.  

The veteran appealed the March 1997 rating decision to the 
Board.  In his May 1997 Notice of Disagreement, the veteran 
asserted that his left knee and shoulder still bothered him 
when exercising.  In his March 1998 Substantive Appeal, the 
veteran noted that his service medical records showed that he 
did injure his knee during service.  He stated that this 
occurred while he was doing mandatory physical training, and 
that he had turned or twisted his knee several times.  Also, 
he stated that running was painful for him, and caused his 
knee to swell.  The veteran asserted that almost all forms of 
physical activity involving his knees were no longer part of 
his regular fitness program.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
residuals of a left knee injury is not well grounded.  The 
service medical records clearly show that the veteran 
sustained a left knee injury during active service.  The 
January 1997 VA joints examination has diagnosed the veteran 
with a current left knee disorder.  However, no competent 
medical nexus opinion is on file which relates the veteran's 
current left knee disorder to his in-service injury.  Without 
such a competent medical opinion, the Board finds that the 
veteran's claim is not well grounded.

The Board notes that the veteran has indicated continuity of 
symptomatology regarding left knee pain since his in-service 
injury.  However, unlike his tinnitus, the Board notes that 
the veteran's current left knee problems, as diagnosed on the 
January 1997 VA joints examination, involve internal 
conditions that are not subject to lay observation.  Unlike a 
subjective perception of noise in the ear, medical expertise 
is required to identify a medial meniscus tear and/or a 
patellofemoral syndrome.  Additionally, the Board notes that 
in Voerth v. West, No. 95-904 (U.S. Vet. App. October 15, 
1999) the Court stated that the holding in Savage does not 
eliminate the requirement of medical nexus evidence when a 
claimant alleges continuity of symptomatology.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Moreover, in Clyburn v. 
West, 12 Vet. App. 296, 301 (1999), the Court specifically 
held that while a lay person is competent to testify to the 
pain he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.  The Board 
finds that this is particularly true in the instant case 
given the fact that no knee problems are noted in the service 
medical records after September 1982, and his lower 
extremities were clinically evaluated as normal on the 
subsequent service examinations conducted in November 1982, 
January 1984, April 1984, January 1985, March 1986, May 1987, 
and May 1990.  

The only evidence to support the claim of service connection 
for residuals of a left knee injury are the veteran's own 
contentions.  Issues of medical diagnosis or medical 
causation require competent medical evidence in order to have 
probative value.  See Grottveit at 93.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

For the reasons stated above, the Board finds that the 
veteran's claim of service connection for residuals of a left 
knee injury is not well grounded and must be denied.  As the 
veteran has not submitted the evidence necessary for a well-
grounded claim, a weighing of the merits of the claim is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

IV.  Left Shoulder

Background.  The veteran's upper extremities were clinically 
evaluated as normal on service examinations conducted in 
February 1970, November 1972, September 1973, April 1978, 
January 1982, November 1982, January 1984, April 1984, 
January 1985, March 1986, May 1987, and May 1990.  
Furthermore, on Reports of Medical History dated in February 
1970, September 1973, January 1982, November 1982, January 
1984, April 1984, January 1985, April 1986, May 1987, and May 
1990, the veteran reported that he had never experienced 
painful or "trick" shoulder or elbow.  However, the service 
medical records show that in February 1989 the veteran sought 
treatment for a pulled muscle in the left upper back that 
began two days earlier while doing push-ups.  On examination, 
the veteran was found to have full range of motion of the 
left shoulder.  His left trapezius muscle was found to be 
tender.  Overall assessment was mild muscle strain.  The 
service medical records show no subsequent treatment for left 
shoulder problems during the veteran's active service.

The veteran underwent an examination of the joints in January 
1997.  At this examination, the veteran reported, in part, 
that in 1987 he was doing exercises and pulled a muscle in 
the posterior aspect of his shoulder.  This was initially 
treated with physical therapy, and got somewhat better over 
the next few weeks.  However, he continued to have persistent 
aching pain in the posterior aspect of his shoulder that 
seemed to be exacerbated by overhead, strenuous activity.  He 
also reported that he continued to have difficulty, even to 
this day, performing strenuous activities such as push-ups 
and chest presses.  It was noted that the veteran did not 
take any significant medications, nor did he use any braces, 
etc., for any of his problems.  He described his problems as 
being essentially mild in nature and chronic, as well as 
intermittent.  

On examination of the left shoulder, the examiner found no 
evidence of swelling, and no gross bony deformity.  The 
examiner also found that the veteran had nontender 
circumductive range of motion with excellent abduction.  
Range of motion was as follows: forward flexion to 180 
degrees; extension to 60 degrees; external rotation to 60 
degrees; and internal rotation to the thoracic spine.  
Further, palpation was found to elicit some mild trigger 
points in the posterior aspect of the trapezius.  The 
examiner also stated that there were negative impingement 
tests and mild tenderness with palpation of the biceps 
tendon.  

VA X-rays of the left shoulder were also taken in January 
1997.  These X-rays revealed that the osseous architecture 
and soft tissues were unremarkable and that no bony pathology 
was identified.  The visualized joints appeared normal.  
Overall impression was that the X-rays of the left shoulder 
were within normal limits.

Based on the foregoing, the examiner's diagnoses included 
left shoulder posterior myofascial pain with normal age-
appropriate examination of the shoulder at this time.  The 
examiner did not opine that this diagnosis was due to the 
veteran's in-service injury.

In a March 1997 rating decision, the RO denied the claim of 
service connection for residuals of a left shoulder injury as 
not well grounded.  The RO found that the service medical 
records showed an injury of the left upper back/shoulder area 
in September 1989, which was diagnosed as muscle strain.  
Further, the RO found that the condition resolved over time 
with no residual symptoms on discharge examination.  After 
summarizing the findings of the January 1997 VA joints 
examination, the RO stated that in the absence of evidence of 
chronic disabilities from service, the claim for service 
connection was not well grounded.  

In his May 1997 Notice of Disagreement, the veteran asserted 
that his left knee and shoulder still bothered him when 
exercising.  He also stated that there were certain positions 
he could not use because of his left shoulder.  In his March 
1998 Substantive Appeal, the veteran stated that it was not 
his intention to gain compensation for the items he applied 
for.  Rather, he desired service connection because he 
believed he might need assistance in the treatment of those 
injuries which he sustained in his military career. 

Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
residuals of a left shoulder injury is not well grounded.  As 
with the left knee claim, the service medical records clearly 
show that the veteran sustained a left shoulder injury during 
his period of active duty.  Also, the veteran has alleged 
continuity of symptomatology regarding left shoulder pain 
since his in-service injury.  Further, the January 1997 VA 
joints examination diagnosed the veteran with a current left 
shoulder disability.  However, as with the left knee claim, 
the Board finds that a competent medical nexus opinion is 
necessary to well ground the veteran's claim.  Unlike his 
tinnitus, the veteran's current left shoulder problems, as 
diagnosed on the January 1997 VA joints examination, concern 
an internal condition not subject to lay observation.  Also, 
for the same reasons as the left knee claim, the Board finds 
that the veteran's account of continuity of symptomatology of 
left shoulder problems is insufficient to well ground the 
claim.  See Voerth, supra; see also Clyburn, supra.  The 
Board finds that this is particularly true in the instant 
case given the fact that no left shoulder problems are noted 
in the service medical records after February 1989, and his 
upper extremities were clinically evaluated as normal on the 
subsequent service examination conducted in May 1990.

No competent medical opinion is on file which relates the 
veteran's current left shoulder condition, as diagnosed on 
the January 1997 VA joints examination, to his in-service 
shoulder injury.  In fact, the only such evidence is the 
veteran's own contentions.  As noted above, the Board has 
determined that the veteran is not qualified to render a 
competent medical opinion.  Consequently, his contentions 
cannot well ground the claim.  Grottveit at 93; Caluza at 
504.  

For the reasons stated above, the Board finds that the 
veteran's claim of service connection for residuals of a left 
shoulder injury is not well grounded and must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert, supra.

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  In 
the instant case, the Board finds that the RO has advised the 
veteran of the evidence necessary to well ground his claims 
of service connection for hearing loss, residuals of a left 
knee injury, and residuals of a left shoulder injury.  The 
Board also finds that the veteran has not indicated the 
existence of any pertinent evidence that has not already been 
obtained or requested that would well-ground any of the above 
claims.  McKnight v. Brown, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps, supra.

V.  Sinusitis

Background.  The veteran's sinuses were clinically evaluated 
as normal on service examinations conducted in February 1970, 
November 1972, September 1973, April 1978, January 1982, 
November 1982, January 1984, April 1984, January 1985, March 
1986, May 1987, and May 1990.  Furthermore, on Reports of 
Medical History dated in February 1970, September 1973, 
January 1982, November 1982, January 1984, April 1984, 
January 1985, April 1986, May 1987, and May 1990, the veteran 
reported that he had never experienced sinusitis.  However, 
the service medical records show that the veteran was treated 
on numerous occasions for sinus problems, and other cold-like 
symptoms such as congestion and sore throat.  For example, 
the veteran was assessed with an upper respiratory infection 
(URI) in March 1971, February 1976, October 1977, January 
1982, September 1986, and October 1988.  He was assessed with 
pharyngitis in October 1977, September 1979, August 1980, and 
September 1986.  A viral syndrome was assessed in October 
1977, September 1979, August 1980, and September 1986.  
Further, he was assessed with sinusitis apparently in May 
1990, and again in September 1990.

The veteran underwent an examination of the nose and sinuses 
in February 1997.  At this examination, the veteran 
complained of occasional headaches with bouts of middle 
forehead and maxillary region pressure, associated with nasal 
stuffiness.  This reportedly started when he was stationed in 
Germany during his active service.  Since that time, he had 
experienced bouts about every 6 weeks.  The veteran noted no 
specific allergic symptoms, but did state that he had had 
some rhinorrhea at weather changes.  It was noted that the 
veteran took normal decongestants for these, and was 
otherwise untreated.  On examination, the examiner noted that 
the veteran's X-rays were suggestive of maxillary sinus 
disease, showing fluid that was possibly greater on the right 
than on the left.  Following examination of the veteran, the 
examiner diagnosed possible acute versus chronic sinusitis - 
unable to tell or differentiate this without a computerized 
tomography scan of the maxillary sinuses; and possible 
rhinitis.

In a March 1997 rating decision, the RO found that the 
service medical records showed that the veteran was treated 
for several acute instances of sinus congestion associated 
with upper respiratory infections.  Further, the RO found 
that these symptoms resolved with conservative treatment over 
time, and that there were no findings of a chronic sinus 
condition on discharge physical examination.  With respect to 
the VA examination, the RO stated that the veteran gave a 
history of acute bouts of nasal stuffiness about every 6 
weeks not associated with specific allergy symptoms.  The RO 
also noted that X-rays showed findings suggestive of 
maxillary sinus disease, but a confirmed diagnosis was not 
possible.  The RO concluded that the veteran's claim was not 
well grounded.

The veteran appealed the March 1997 rating decision to the 
Board.  In his May 1997 Notice of Disagreement, the veteran 
asserted that his sinus condition still flared up even after 
all of the medical treatment he had received.  Further, he 
contended that the VA examiner indicated that he did have a 
possible chronic sinus condition, but that additional testing 
was necessary.  In his March 1998 Substantive Appeal, the 
veteran contended that he experienced problems with his sinus 
area on a recurring basis, and that the problem was well 
documented in the service medical records.  Further, he 
reported that he continued to experience 2 to 3 bad sinus 
attacks per year, and that he knew the condition would remain 
for the rest of his life.  The veteran also took exception to 
the RO's characterization of his in-service treatment being 
for "acute" instances of sinus congestion.  He indicated 
that the frequency of his treatment for sinus problems was 
reason enough to believe that there was a possibility he had 
a chronic condition.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for 
sinusitis is well grounded.  The service medical records show 
that the veteran was diagnosed with sinusitis during service, 
and was treated on numerous occasions for cold-like symptoms 
such as congestion and sore throat.  Granted, no competent 
medical opinion is contained in the service medical records 
which indicates that this treatment was for a chronic 
condition.  However, as pointed out by the veteran, the 
February 1997 VA nose and sinuses examiner indicated that it 
was possible the veteran might have a chronic sinus disorder, 
but that further testing was necessary in order to make an 
accurate determination.  In defining a "well grounded 
claim" the Court has stated that "[s]uch a claim need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Tirpak, 2 Vet. App. at 611; 
Kandik v. Brown, 9 Vet. App. 434, 439 (1996) (emphasis 
added).  Accordingly, the Board is of the opinion that the 
findings of the VA examiner are sufficient to provide the 
requisite medical evidence necessary to well ground the 
veteran's claim.  See Caluza, supra.  The findings of the VA 
examiner tends to support a finding that the veteran had a 
chronic disability during service.  See Savage, supra.  Thus, 
the Board concludes that the claim is well grounded.

As stated above, adjudication of a veteran's claim of service 
connection does not end with the finding that the case is 
well-grounded.  In determining that the veteran's sinusitis 
claim is well-grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well-
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

In the instant case, the Board notes that the VA examiner 
indicated that further testing was necessary in order to make 
an accurate determination as to whether the veteran did in 
fact have a chronic sinus disorder.  Moreover, the Board 
notes that it does not appear from the examination report 
that the examiner reviewed the veteran's service medical 
records in making his determinations.  Therefore, the Board 
concludes that additional development is necessary with 
respect to the veteran's sinusitis claim.  Consequently, a 
remand is necessary in order to resolve this issue.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

The claim of entitlement to service connection for sinusitis 
is well grounded.  To this extent only, the appeal as to this 
issue is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is hereby REMANDED 
for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sinusitis 
since December 1990.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should arrange for the veteran 
to be scheduled for another examination 
of the nose and sinuses.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is as likely 
as not that the veteran's in-service 
sinusitis, and cold-like symptoms, were 
indicative of a chronic disability.  If 
the examiner finds that these symptoms 
are indicative of a chronic disability 
other than sinusitis, then he must so 
state.  All testing deemed necessary to 
resolve this claim should be conducted.  
If no additional testing is deemed 
necessary, then the examiner must so 
state.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical examination to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the appellant and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

